Shaw, C. J.
In the recent case of Collins v. Dorchester 6 Cush. 396, which was an action like the present, it was held, after deliberate consideration, that evidence that another person before the injury complained of by the plaintiff, received a similar injury, at or near the same place, without any negligence on his part, was not competent, for the purpose of proving that the road was defective at the time and place of the plaintiff’s injury. And that case cannot be distinguished in principle from this. If it was competent for the defendants to prove, that other persons, with carriages and vehicles of a certain width, had passed there without collision, it would be competent for the plaintiff to rebut it, by proving instances in which other persons, driving with equal care, and with carriages of equal width, had met with accidents by collision. Each of these cases would present a distinct issue, with all its attendant circumstances, and involve the consequences contemplated in Collins v. Dorchester, and be directly repugnant to the rule adopted and sanctioned in that case. The width of the road is a circumstance which can be ascertained with the greatest ease and certainty, by actual measurement and other direct testimony, even from observations made after the accident. It appears by the bill of exceptions, that the testimony was admitted solely for the purpose of showing the width of the road; but the width of the road was an important element in determining whether the defendants had been guilty of negligence; and the incompetent evidence having been admitted to a point material to the issue, the verdict must be set aside. Exceptions sustained.